     Case 3:20-cv-00746-CAB-RBM Document 9 Filed 08/13/20 PageID.26 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KOHEN DIALLO UHURU,                                 Case No.: 20cv0746 CAB (RBM)
12                                     Petitioner,
                                                         ORDER:
13   v.
                                                         (1) GRANTING MOTION TO
14   PEOPLE OF THE STATE OF
                                                         PROCEED IN FORMA PAUPERIS;
     CALIFORNIA, et al.,
15                                                       and
                                   Respondents.
16
                                                         (2) DISMISSING CASE WITHOUT
17                                                       PREJUDICE AND WITH LEAVE TO
                                                         AMEND
18
19         Petitioner, a prisoner proceeding pro se, filed a Petition for Writ of Habeas Corpus
20   pursuant to 28 U.S.C. § 2254 in the United States District Court for the Eastern District
21   of California on April 3, 2020. (ECF No. 1.) The case was transferred to this Court on
22   April 20, 2020. (ECF No. 4). On April 28, 2020, the Court dismissed the action without
23   prejudice and with leave to amend. (ECF No. 6). Petitioner was given until July 3, 2020,
24   to either pay the $5.00 filing fee or move to proceed in forma pauperis and file a First
25   Amended Petition that cured the pleading deficiencies outlined in the Court’s April 28,
26   2020 Order. Id. On June 19, 2020, Petitioner filed a First Amended Petition (“FAP”)and a
27   motion to proceed in forma pauperis. (ECF Nos. 7-8.)
28   ///

                                                     1
                                                                                20cv0746 CAB (RBM)
     Case 3:20-cv-00746-CAB-RBM Document 9 Filed 08/13/20 PageID.27 Page 2 of 3



 1                     MOTION TO PROCEED IN FORMA PAUPERIS
 2          Petitioner has submitted a trust account statement with his motion to proceed in
 3   forma pauperis which reflects that he has no funds in his trust account at the facility in
 4   which he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the
 5   Court GRANTS Petitioner’s application to proceed in forma pauperis. The Clerk of the
 6   Court shall file the Petition for Writ of Habeas Corpus without prepayment of the filing
 7   fee.
 8          FAILURE TO STATE A COGNIZABLE CLAIM ON HABEAS CORPUS
 9          Upon review of the FAP, it appears to the Court that a Petition for Writ of Habeas
10   Corpus brought pursuant to § 2254 is not the proper vehicle for the claims Petitioner
11   presents. Petitioner lists various problems he claims he is facing in prison. Specifically,
12   Petitioner claims his First, Fifth, Eighth and Fourteenth Amendment rights are being
13   violated by prison officials. (FAP., ECF No. 7 at 6-9.) Petitioner’s claims are not
14   cognizable on habeas because they do not challenge the constitutional validity or duration
15   of Petitioner’s confinement. See 28 U.S.C. § 2254(a); Preiser v. Rodriguez, 411 U.S. 475,
16   500 (1973); Heck v. Humphrey, 512 U.S. 477, 480-85 (1994); Nettles v. Grounds, 830
17   F.3d 922, 935 (9th Cir. 2016).
18          Challenges to the fact or duration of confinement are brought by petition for a writ
19   of habeas corpus, pursuant to 28 U.S.C. § 2254; challenges to conditions of confinement
20   are brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at
21   488-500; Nettles, 830 F.3d at 935. When a state prisoner is challenging the very fact or
22   duration of his physical imprisonment, and the relief he seeks is a determination that he is
23   entitled to immediate release or a speedier release from that imprisonment, his sole
24   federal remedy is a writ of habeas corpus. Preiser, 411 U.S. at 500; Nettles, 830 F.3d at
25   935. On the other hand, a § 1983 action is a proper remedy for a state prisoner who is
26   making a constitutional challenge to the conditions of his prison life, but not to the fact or
27   length of his custody. Preiser, 411 U.S. at 500; Nettles, 830 F.3d at 935. Petitioner
28   ///

                                                   2
                                                                                 20cv0746 CAB (RBM)
     Case 3:20-cv-00746-CAB-RBM Document 9 Filed 08/13/20 PageID.28 Page 3 of 3



 1   challenges the conditions of his prison life, but not the fact or length of his custody. Thus,
 2   Petitioner has not stated a cognizable habeas claim pursuant to § 2254.
 3          Rule 4 of the Rules Governing Section 2254 Cases provides for summary
 4   dismissal of a habeas petition “[i]f it plainly appears from the face of the petition and any
 5   exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule
 6   4, 28 U.S.C. foll. § 2254. Here, it is plain from the petition that Petitioner is not presently
 7   entitled to federal habeas relief because he has not alleged that the state court violated his
 8   federal rights.
 9                                          CONCLUSION
10         The Court GRANTS Petitioner’s motion to proceed in forma pauperis and
11   DISMISSES this case without prejudice and with leave to amend. If Petitioner wishes to
12   challenge the validity of his criminal conviction and proceed with this case he must, no
13   later than October 18, 2020, file a Second Amended Petition that cures the pleading
14   deficiencies outlined in this Order. If Petitioner wishes to challenge the conditions of his
15   confinement, he must file a new civil rights action pursuant to 42 U.S.C. § 1983 which
16   will be given a new case number. The Clerk of Court is directed to mail Petitioner a Pro
17   Se Prisoner Forms Packet together with a copy of this Order.
18         IT IS SO ORDERED.
19   Dated: August 13, 2020
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                    20cv0746 CAB (RBM)
